UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1347



SUN LIFE ASSURANCE COMPANY OF CANADA (US),

                                                          Plaintiff,

          versus


SANDRA TINSLEY,

                                              Defendant - Appellee,


LOUIS   A.   SMITH,   in   his   capacity   as
administrator of the estate of Evelyn Margaret
Turner, deceased,

                                             Defendant - Appellant,

          and


LOUISE G. SMITH, in her individual capacity,
and in her capacity as co-administrator of the
estate of Evelyn Margaret Turner, deceased;
HUTCHERSON FUNERAL HOME, INCORPORATED,

                                                         Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:06-cv-00010-NKM)


Submitted:   December 14, 2007            Decided:   January 8, 2008


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis A. Smith, Appellant Pro Se.     Sandra Tinsley, Lynchburg,
Virginia, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Louis A. Smith appeals the district court’s order finding

a change of beneficiary form ineffective and granting judgment for

Sandra Tinsley in this civil action.   We have reviewed the record,

including the trial, and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.   See Sun Life

Assurance Co. of Canada (US) v. Tinsley, No. 6:06-cv-00010-NKM

(W.D. Va. Apr. 4, 2007).   To the extent Smith alleges the district

court was biased against him, he has failed to show grounds for

relief.   See 28 U.S.C. §§ 144, 455 (2000); Sine v. Local No. 922

Int’l Bhd. of Teamsters, 882 F.2d 913, 914-15 (4th Cir. 1989)

(giving standard for affidavit of recusal);    Shaw v. Martin, 733

F.2d 304, 308 (4th Cir. 1984) (providing basis for recusal on

grounds of prejudice and bias). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 3 -